Indictment for procuring and enticing a servant or employee to unlawfully leave his employer under section 3365 of the Revisal. Nol. pros. was entered as to defendant Outlaw. There was a verdict of guilty as to the defendants Augustus Holly and George Holly, who appealed.
The only question discussed in the brief of defendants' counsel relates to the sufficiency of the evidence to convict of the crime created by the statute.
We agree with counsel that the mere employment of one who is under contract to serve another is not a violation of the statute. It must be shown that the defendant did something to entice,     (840) persuade or procure the servant to leave his master.
After a careful examination of the evidence a majority of the Court are of opinion that the evidence discloses some facts and circumstances tending to prove that these defendants induced, enticed and assisted Outlaw to leave his employer and enter into their service under conditions which make their conduct a violation of the statute, and that the court was warranted in submitting the question to the jury.
No error.